                                              Case 4:18-cv-07416-YGR Document 31 Filed 05/14/20 Page 1 of 3



                                  1   Bobby Saadian, SBN 250377
                                      bobby@wilshirelawfirm.com
                                  2                                                                      ISTRIC
                                      Thiago Coelho, SBN 324715
                                                                                                    TES D      TC
                                      thiago@wilshirelawfirm.com                                  TA
                                  3   WILSHIRE LAW FIRM




                                                                                                                                O
                                                                                              S




                                                                                                                                 U
                                                                                             ED
                                  4   3055 Wilshire Blvd., 12th Floor




                                                                                                                                  RT
                                                                                                                            D
                                      Los Angeles, California 90010                                            RDERE




                                                                                         UNIT
                                                                                                          OO
                                  5   Telephone: (213) 381-9988                                   IT IS S




                                                                                                                                         R NIA
                                      Facsimile: (213) 381-9989
                                  6                                                                                                ers
                                      Attorneys for Plaintiff                                                          zalez Rog
                                                                                                                   n




                                                                                         NO
                                  7                                                                        onne Go
                                                                                                  Judge Yv
                                                                       Date: 5/14/2020




                                                                                                                                         FO
                                                                                          RT
                                      Gregory F. Hurley




                                                                                                                                     LI
                                  8                                       ER
                                      GHurley@sheppardmullin.com




                                                                                             H




                                                                                                                                   A
                                                                             N                 C
                                  9   Michael Chilleen                                     O F
                                                                               D IS T IC T
                                      MChilleen@sheppardmullin.com                   R
                                 10   Patricia Melody Jeng
                                      pjeng@sheppardmullin.com
                                 11   SHEPPARD MULLIN RICHTER & HAMPTON
                                 12   Four Embarcadero Center, 17th Floor
                                      San Francisco, CA 94111
                                 13   Telephone: 714-513-5100
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                      Facsimile: 714-513-5130
                                 14
                                      Attorneys for Defendant
                                 15
                                 16
                                                                     UNITED STATES DISTRICT COURT
                                 17
                                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                 18
                                 19   KYO HAK CHU, individually and on                    CASE NO.: 4:18-cv-07416-YGR
                                      behalf of all others similarly situated,
                                 20                                                       Assigned for all purposes to Hon. Yvonne
                                                                Plaintiff,                Gonzalez Rogers
                                 21          v.
                                                                                          JOINT STIPULATION OF DISMISSAL
                                 22                                                       OF ENTIRE ACTION WITH
                                                                                          PREJUDICE PURSUANT TO F.R.C.P.
                                 23   HOME DEPOT U.S.A., INC., d/b/a THE                  RULE 41(a)(1)(A)(ii)
                                      HOME DEPOT; and DOES 1 to 10,
                                 24   inclusive,
                                                      Defendants.
                                 25
                                 26
                                 27
                                 28
                                                   JOINT STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                                                                PURSUANT TO F.R.C.P. RULE 41(a)(1)(A)(ii)
                                              Case 4:18-cv-07416-YGR Document 31 Filed 05/14/20 Page 2 of 3



                                  1          TO THE COURT AND ALL PARTIES:
                                             Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Kyo
                                  2
                                      Hak Chu and Defendant Home Depot U.S.A., Inc., d/b/a The Home Depot stipulate and jointly
                                  3
                                      request that this Court enter a dismissal with prejudice in its entirety in the above-entitled action.
                                  4   Each party shall bear his or its own costs, experts’ fees, and attorneys’ expenses. However,
                                  5   Plaintiff reserves the right to reopen within thirty (30) days if a settlement is not finalized, and
                                  6   respectfully asks the Court to retain jurisdiction over this matter for that purpose.

                                  7
                                  8          IT IS SO STIPULATED.
                                  9                                                  Respectfully Submitted,
                                 10   DATED: May 8, 2020                             WILSHIRE LAW FIRM
                                 11
                                 12
                                                                                     By: /s/ Thiago M. Coelho
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                                                                             Thiago M. Coelho
                                 14                                                          Bobby Saadian
                                                                                             Attorneys for Plaintiff
                                 15
                                 16
                                 17   DATED: May 8, 2020                             SHEPPARD MULLIN RICHTER & HAMPTON

                                 18
                                 19                                                  By: /s/ Michael Chilleen
                                                                                         Michael Chilleen
                                 20                                                      Gregory F. Hurley
                                 21                                                      Patricia Melody Jeng
                                                                                         Attorneys for Defendant
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                   JOINT STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                                                                PURSUANT TO F.R.C.P. RULE 41(a)(1)(A)(ii)
                                             Case 4:18-cv-07416-YGR Document 31 Filed 05/14/20 Page 3 of 3



                                  1                        Certification Pursuant to Local Rule 5-4.3.4(a)(2)(i)
                                  2          Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Lusine Boulanikian, do attest that all

                                  3   signatories listed, and on whose behalf the filing is submitted, concur in the filing’s content and

                                  4   have authorized the filing.

                                  5
                                  6   Dated: May 8, 2020                    By: /s/ Lusine Boulanikian
                                                                                  Lusine Boulanikian
                                  7
                                  8
                                  9
                                 10
                                 11
                                 12
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                  JOINT STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                                                               PURSUANT TO F.R.C.P. RULE 41(a)(1)(A)(ii)
